Citation Nr: 1617452	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-17 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disorder (COPD).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 


FINDING OF FACT

A signed statement from the Veteran, dated February 10, 2015, was received by VA prior to the promulgation of a decision by the Board, in which the Veteran expressed his desire to withdraw the issue on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.
ORDER

The appeal is dismissed.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


